18-23408-rdd       Doc 103        Filed 01/24/20      Entered 01/24/20 15:46:34      Main Document
                                                     Pg 1 of 2




 AMANDA MEDINA, ESQ.                                            Hearing Date and Time:
 Attorney for the Debtor                                        January 31, 2020 at 10:00 a.m.
 524 Winchester Road
 Norfolk, CT 06058
 (914) 941-4485

 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 ----------------------------------------------------------X
 In re:                                                         Chapter 11

 34 Holding Corp.,
                                                                Case No. 18-23408 (RDD)
                                     Debtor.
 ----------------------------------------------------------X

   LIMITED OBJECTION TO PLAN ADMINISTRATOR’S STATEMENT [ECF NO. 99]

 TO THE HONORABLE ROBERT D. DRAIN,
 UNITED STATES BANKRUPTCY JUDGE:

         34 Holding Corp., (the "Debtor"), by and through its counsel, hereby respectfully submits

 its objection (the “Objection”) to the Statement in Support of Award of Legal Gees, Costs and

 Sanctions on Motions for Contempt (the “Statement”) filed by 34 W. 128 Funding, Inc. (the

 “Plan Administrator") dated January 17, 2020 for the following reasons:

         1. The Statement refers to the “purported agreement” between the “Trendi Homes

              Parties” and “Klein” for the use and occupancy of the Debtor’s property calculated at

              $8,000 per month for eight months or $64,000.

         2. To the extent that there is an implication that the Debtor or Debtor’s principal are

              responsible for this sum as well as the sums for legal fees, costs and sanctions on the

              motions for contempt in which neither the Debtor nor its principal was named, the

              Debtor objects.

         3. As stated in the Statement, the PA has commenced an adversary proceeding against

              the Debtor’s principal, Mr. Klein. Therefore, the Debtor and its principal object to
18-23408-rdd     Doc 103      Filed 01/24/20    Entered 01/24/20 15:46:34           Main Document
                                               Pg 2 of 2




            any inference of acquiescence or responsibility with regard to the Trendi Homes

            Parties’ contempt

        WHEREFORE, the Debtor requests that there be clarification that no inference is to flow

 to the Debtor or its principal and granting such further and other relief as the Court deems just

 and proper.

 Dated: Norfolk, CT
        January 24, 2020
                                                       /s/Amanda Medina
                                                       Amanda Medina, Esq.
                                                       524 Winchester Road
                                                       Norfolk, CT 06058
                                                       (914) 941-4485
                                                       Abogado1@aol.com
